DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Currently, claims 1, 3-7 and 9-15 are pending in the application. Claims remained 2 and 8 cancelled. . Claims 1, 5, 7, 11-13 and 15 are amended.
Continued Examination Under 37 CFR 1.114 1.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/05/2021 has been entered.

Response to Arguments / Amendments
Applicant’s arguments have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 7 and 12-15 are objected to because of the following informalities:
Claim 1, 7 and 12-15 recite “the distance” without mentioning or reciting “distance” in the prior limitation.  Appropriate correction is required for the purpose of clarity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-7, 9-10 and 13 are rejected under 35 U.S.C.  102/103 as being unpatentable over Sakaguchi et al. (US 20180263710, hereinafter Sakaguchi) in view of Rappel et al.  (US 20180344413, hereinafter, Rappel).  

Regarding claim 1, Sakaguchi discloses a method for recording and providing digital images using a digital surgical microscope system (fig.1 & fig.3), the method comprising: 
providing within the digital surgical microscope system ([0049], fig.1, imaging apparatus 10 includes a microscope unit 14; fig.5, #14), a digital display unit monitor that is remote from a user using the digital surgical microscope system ([0047], fig.1, imaging apparatus 10 includes a microscope unit 14 fig.5, #54 remote display from the operator 3401), and at least one image recording unit comprising an image sensor ([0049], fig.1, imaging apparatus 10 ); 
recording a magnified video image of an object region by the image sensor in the at least one image recording unit ([0049], fig.1, electronic imaging microscope unit (a video microscope unit) that electronically acquires a captured image with the imaging unit); 
displaying, in at least certain regions on the digital display unit monitor, the image recorded by the image sensor ([0047], fig.1, display preoperative image or a 3D model of the surgical site information superimposed on a surgical field image captured by the imaging apparatus 10); and 

    PNG
    media_image1.png
    352
    371
    media_image1.png
    Greyscale

([0096] fig.5, during the operation, a surgical field image photographed by the imaging apparatus 10 is displayed with magnification on the display device 54 that is installed in a position easily viewable from the operator 3401).
Sakaguchi does not explicitly disclose wherein the situative parameters comprise at least the distance of the user from the digital display unit monitor.
Rappel from the same or similar field of endeavor teaches  wherein the situative parameters comprise at least the distance of the user from the digital display unit monitor ([0041], FIGS. 3A-3B, articulated arm 74 and a display mounting system 76 that allow adjusting the position, viewing height and angle, of the display 40; [0042], the human operator enters anatomical location of the operating site 72 and performs pan, tilt and zoom operations to select the view and desired magnification; [0108], adjust resolution, magnification and disparity; [0112], display image adjusted to the surgeon comfort matching the resolution and magnification).

    PNG
    media_image2.png
    388
    424
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Sakaguchi by controlling parameters as the distance between an observer and a display as taught by Rappel as above in order to provide collaboration in the surgery having multiple surgeons and surgery assistants to simultaneously share the live view and multiple surgeons to cooperate sequentially without causing stereopsis related delays (Rappel, [0036]).
Regarding claim 3, Sakaguchi in view of Rappel discloses the method of claim 1, wherein the situative parameters further comprise user-specific parameters ([0056]  manipulate camera manipulation interface in a position where the user can easily manipulate it with the finger in the state of gripping). 
Regarding claim 4, Sakaguchi in view of Rappel discloses the method of claim 3, wherein the user-specific parameters further comprise the vision of the user ([0090], perform manipulation input in a non-contact manner based on gesture tracking or eye-gaze tracking using a wearable device or a camera provided in the operating room). 
Regarding claim 6, Sakaguchi in view of Rappel discloses the method of claim 3, further comprising: determining the limit value of the magnification; and increasing the magnification iteratively by a combination of an optical zoom and a digital zoom until the limit value of the magnification is reached ([0053], driving mechanism that moves the zoom lens and the focus lens of the optical system along the optical axis and adjust the magnification of the captured image and the focal distance at the time of imaging; [0078], perform  magnification processing, electronic zoom processing).

Regarding claim 7, Sakaguchi discloses a digital surgical microscope system ([0049], fig.1, microscope system 14; fig.5, #14) comprising: 
at least one image recording unit comprising an image sensor ([0047], fig.1, imaging apparatus 10 includes a microscope unit 14 fig.5, #54 remote display from the operator 340; [0049], fig.1, imaging apparatus 10 ), the image sensor configured to record an image ([0049], fig.1, imaging microscope unit (video microscope unit) that electronically acquires a captured image with the imaging unit ); 
a display unit monitor remote from a user using the digital surgical microscope system and for displaying ([0047], fig.1, imaging apparatus microscope unit 14 fig.5, #54 remote display from the operator 3401) at least in certain regions, the image recorded by the image sensor([0049], fig.1, imaging apparatus 10 ); 
([0047], fig.1, display preoperative image or a 3D model of the surgical site information superimposed on a surgical field image captured by the imaging apparatus 10), wherein the video data processing unit is configured to set a limit value of a magnification by using situative parameters ([0096] fig.5, during the operation, a surgical field image photographed by the imaging apparatus 10 is displayed with magnification on the display device 54 that is installed in a position easily viewable from the operator 3401).
Sakaguchi does not explicitly disclose wherein the situative parameters comprise at least the distance of the user from the digital display unit monitor.
Rappel from the same or similar field of endeavor teaches  wherein the situative parameters comprise at least the distance of the user from the digital display unit monitor ([0041], FIGS. 3A-3B, articulated arm 74 and a display mounting system 76 that allow adjusting the position, viewing height and angle, of the display 40; [0042], the human operator enters anatomical location of the operating site 72 and performs pan, tilt and zoom operations to select the view and desired magnification; [0108], adjust resolution, magnification and disparity; [0112], display image adjusted to the surgeon comfort matching the resolution and magnification).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Sakaguchi by controlling parameters as the distance between an observer and a display as taught by 
Regarding claim 9, Sakaguchi in view of Rappel discloses the digital surgical microscope system according to claim 7, wherein the situative parameters comprise user-specific parameters ([0056], manipulate camera manipulation interface in a position where the user can easily manipulate it with the finger in the state of gripping). 

Regarding claim 10, Sakaguchi in view of Rappel discloses the digital surgical microscope system according to claim 9, wherein the user-specific parameters comprise the vision of the user ([0090], perform manipulation input in a non-contact manner based on gesture tracking or eye-gaze tracking using a wearable device or a camera provided in the operating room). 
Regarding claim 13, Sakaguchi in view of Rappel discloses the method of claim 1.	Rappel discloses further comprising: entering, manually by the user, the distance of the user from the digital display unit ([0041], FIGS. 3A-3B, human operator 50 adjusts (manually by the user) the height and viewing angle of the display unit 40).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi over Sakaguchi et al. (US 20180263710, hereinafter Sakaguchi) in view of Rappel et al.  (US 20180344413, hereinafter, Rappel) and Doron (US 6559888, hereinafter, Doron).  
Regarding claim 5, Sakaguchi in view of Rappel discloses the method of claim 1, further comprising:  
increasing an optical zoom factor of the image recording unit iteratively; wherein the optical zoom factor is increased upon activation of a zoom function ([0055], camera manipulation interface 12 is formed of, for example, a cross lever, a switch, or the like, and is an input section that receives the manipulation input of the user. to alter the magnification of the observed image and the focal distance to the object to be observed); and 
increasing a digital zoom factor of the image recording unit iteratively until the image displayed on the digital display unit are monitor is provided with an overall magnification that corresponds to the limit value of the magnification  ([0053], driving mechanism that moves the zoom lens and the focus lens of the optical system along the optical axis and adjust the magnification of the captured image and the focal distance at the time of imaging; [0078], perform  magnification processing, electronic zoom processing).
Sakaguchi in view of Rappel does not explicitly disclose increasing the optical zoom factor iteratively until its maximum value is reached.
Doron teaches increasing the optical zoom factor iteratively until its maximum value is reached (Col. 3, ll. 18-25, control optical and digital zoom to a maximum optical zoom factor a maximum digital zoom with a smooth transition incremental setting; Col. 6, ll. 34-38, user may continue to zoom in and automatically switches to the digital zoom mode once the primary lens system 14 has been moved to its maximum optical zoom position).  
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Sakaguchi and Rappel by controlling optical and digital zoom to a maximum optical zoom factor a maximum digital zoom with a smooth transition incremental setting as taught by Doron as above in order to provide system with a new and improved digital camera that is easy to use providing continuous coverage with maximum image quality for any magnification setting (Doron, Col. 3, ll. 8-10).
Regarding claim 11, Sakaguchi discloses a method for recording and providing digital images using a digital surgical microscope system (fig.1 & fig.3),), the method comprising:
providing, within the digital surgical microscope system ([0049], fig.1, imaging apparatus 10 includes a microscope unit 14; fig.5, #14), a digital display unit monitor that is remote from a user using the digital surgical microscope system ([0047], fig.1, imaging apparatus 10 includes a microscope unit 14 fig.5, #54 remote display from the operator 3401), and at least one image recording unit comprising an image sensor ([0049], fig.1, imaging apparatus 10 ); 
recording a magnified video image of an object region by the image sensor in the at least one image recording unit ([0049], fig.1, electronic imaging microscope unit (a video microscope unit) that electronically acquires a captured image with the imaging unit); 
displaying, in at least certain regions on the digital display unit monitor, the image recorded by the image sensor ([0047], fig.1, display preoperative image or a 3D model of the surgical site information superimposed on a surgical field image captured by the imaging apparatus 10); 
adjusting a limit value of the magnification of the image displayed on the digital display unit monitor using situative parameters ([0096] fig.5, during the operation, a surgical field image photographed by the imaging apparatus 10 is displayed with magnification on the display device 54 that is installed in a position easily viewable from the operator 3401);
increasing an optical zoom factor of the image recording ([0053], driving mechanism that moves the zoom lens and the focus lens of the optical system along the optical axis and adjust the magnification of the captured image and the focal distance); and
wherein the optical zoom factor is increased upon activation of a zoom function ([0055], camera manipulation interface 12 is formed of, for example, a cross lever, a switch, or the like, and is an input section that receives the manipulation input of the user. to alter the magnification of the observed image and the focal distance to the object to be observed); and 
increasing a digital zoom factor of the image recording unit iteratively until the image displayed on the digital display unit are monitor is provided with an overall magnification that corresponds to the limit value of the magnification ([0053], driving mechanism that moves the zoom lens and the focus lens of the optical system along the optical axis and adjust the magnification of the captured image and the focal distance at the time of imaging; [0078], perform  magnification processing, electronic zoom processing).
Sakaguchi does not explicitly disclose the situative parameters including at least a distance of the user from the digital display unit monitor.
Rappel from the same or similar field of endeavor teaches  the situative parameters including at least a distance of the user from the digital display unit monitor ([0041], FIGS. 3A-3B, articulated arm 74 and a display mounting system 76 that allow adjusting the position, viewing height and angle, of the display 40; [0042], the human operator enters anatomical location of the operating site 72 and performs pan, tilt and zoom operations to select the view and desired magnification; [0108], adjust resolution, magnification and disparity; [0112], display image adjusted to the surgeon comfort matching the resolution and magnification).

Sakaguchi in view of Rappel does not explicitly disclose increasing the optical zoom factor iteratively until its maximum value is reached.
Doron teaches increasing the optical zoom factor iteratively until its maximum value is reached (Col. 3, ll. 18-25, control optical and digital zoom to a maximum optical zoom factor a maximum digital zoom with a smooth transition incremental setting; Col. 6, ll. 34-38, user may continue to zoom in and automatically switches to the digital zoom mode once the primary lens system 14 has been moved to its maximum optical zoom position).  
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Sakaguchi and Rappel by controlling optical and digital zoom to a maximum optical zoom factor a maximum digital zoom with a smooth transition incremental setting as taught by Doron as above in order to provide system with a new and improved digital camera that is easy to .


Claim 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi over Sakaguchi et al. (US 20180263710, hereinafter Sakaguchi) in view of Rappel et al.  (US 20180344413, hereinafter, Rappel) and Almeida (US 20110242008, hereinafter, Almeida). 
Regarding claim 12, Sakaguchi in view of Rappel discloses the method of claim 1, but does not explicitly disclose further comprising: determining with at least one sensor the distance of the user from the digital display unit.  
Almeida teaches determining with at least one sensor the distance of the user from the digital display unit ([0009] sensor determines a distance between the device and a viewer; [0016] FIG. 1, sensor 42 determines when a person (viewer) or object is in the proximity of the display 12 (e.g., within a pre-determined distance of the display 12).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Sakaguchi and Rappel by sensing the distance between an observer and a display as taught by Almeida as above in order to provide device that detects the proximity of a viewer and, when the viewer 
Regarding claim 14, Sakaguchi in view of Rappel discloses the digital surgical microscope system of claim 7, but does not explicitly disclose further comprising: at least one sensor configured to determine the distance of the user from the display unit.
Almeida teaches at least one sensor configured to determine the distance of the user from the display unit ([0009] sensor determines a distance between the device and a viewer; [0016] FIG. 1, sensor 42 determines when a person (viewer) or object is in the proximity of the display 12 (e.g., within a pre-determined distance of the display 12).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Sakaguchi and Rappel by sensing the distance between an observer and a display as taught by Almeida as above in order to provide device that detects the proximity of a viewer and, when the viewer is close to the device, automatically initiates a touch-screen user interface (Almeida, [0005]).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi over Sakaguchi et al. (US 20180263710, hereinafter Sakaguchi) in view of Rappel et al.  (US 20180344413, hereinafter, Rappel), Doron (US 6559888, hereinafter, Doron) and Almeida (US 20110242008, hereinafter, Almeida). 
Regarding claim 15, Sakaguchi in view of Rappel and Doron discloses the method of claim 11, but does not explicitly disclose further comprising: determining a the distance of the user from the digital display unit with at least one sensor.
Almeida teaches at least one sensor configured to determine the distance of the user from the display unit ([0009] sensor determines a distance between the device and a viewer; [0016] FIG. 1, sensor 42 determines when a person (viewer) or object is in the proximity of the display 12 (e.g., within a pre-determined distance of the display 12).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Sakaguchi, Doron and Rappel by sensing the distance between an observer and a display as taught by Almeida as above in order to provide device that detects the proximity of a viewer and, when the viewer is close to the device, automatically initiates a touch-screen user interface (Almeida, [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487